Judgment and order in an action to recover damages for the death of plaintiff’s intestate by reason of negligence in the operation of a motor car affirmed, with costs. No opinion. Kapper, Hagarty, Seudder and Davis, JJ., concur; Lazansky, P. J., dissents and votes for reversal, with the following memorandum: The absence of official number plates from the automobile used by defendant Pallini’s employee negatives any implied authority for such use, even if such authority might be implied were the plates attached to the car — a very doubtful proposition.